Howard, J.
— The plaintiff brought trover for a dwelling-house, against the defendant, and recovered upon the general issue. It is admitted, that the defendant then contested the title of the plaintiff, and alleged and attempted to prove that it was in Sweetser, under whom he claimed to occupy; that the whole matter was submitted to a jury who found for the plaintiff, and that judgment was rendered accordingly for him, in this Court. To this suit, which is for rent of the same house prior to the time of the conversion, the defendant now alleges and offers to prove, the same matter in defence, and the first point presented by the report is, whether he is estopped to deny the title of the plaintiff.
The judgment of a Court having jurisdiction, is conclusive between the parties, upon the matters submitted, and they are estopped to present them again for decision, in another suit inter se. And it is competent for a party to prove by parole the grounds of decision, when not apparent of record, in order to raise the estoppel. Outram v. Morewood, 3 East, 365; 1 Phillip’s Ev. 242-246; Chase v. Walker, 26 Maine, 555; Garder v. Buckbee, 3 Cow. 125; Wood v. Jackson, 8 Wend. 31-47; Adams v. Barnes, 17 Mass. 365. *203The defendant is, therefore, estopped to deny the title of the plaintiff to the dwell in gho use, at the time of the conversion.
But we are satisfied that this action cannot be maintained. By the facts agreed, it does not appear, that the relation of landlord and tenant ever existed between the parties. The action of trover was for the conversion of the dwellinghouse, and does not assume that the defendant came wrongfully by it, but supposes that he might have come by it lawfully. By bringing that action, the plaintiff must be regarded as waiving all supposed trespasses and wrongs caused by the occupation of the defendant prior to the conversion. There is no proof of an express promise to pay for the rent or use of the building during that time, and none can be implied from the facts and circumstances proved. 1 Chit. PI. 148; Cooper v. Chitty, 1 Burr. 31. Plaintiff nonsuit.
Shepley, C. J., and Tenney, Wells and Appleton, J. J., concurred.